



Exhibit 10.25


RESTRICTED STOCK UNITS AGREEMENT


THIS RESTRICTED STOCK UNITS AGREEMENT (this “Agreement”) is made as of the date
set forth on Schedule I hereto (the “Grant Date”), by and between the issuer
identified in Schedule I of this Agreement (the “Company”), and the recipient
(the “Grantee”) of an Award of Restricted Stock Units (as defined below) granted
by the Plan Administrator (as defined in Schedule I hereto) as set forth in this
Agreement.
The Company has adopted the incentive plan identified on Schedule I hereto (as
has been or may hereafter be amended, the “Plan”), a copy of which is attached
via a link at the end of this online Agreement as Exhibit A and by this
reference made a part hereof, for the benefit of eligible persons as specified
in the Plan. Capitalized terms used and not otherwise defined in this Agreement
will have the meanings ascribed to them in the Plan.
Pursuant to the Plan, the Plan Administrator has determined that it would be in
the interest of the Company and its stockholders to award Restricted Stock Units
to the Grantee, subject to the conditions and restrictions set forth herein and
in the Plan, in order to provide the Grantee with additional remuneration for
services rendered, to encourage the Grantee to remain in the service or employ
of the Company or its Subsidiaries and to increase the Grantee’s personal
interest in the continued success and progress of the Company.
The Company and the Grantee therefore agree as follows:
1.    Definitions. The following terms, when used in this Agreement, have the
following meanings:
“Cause” has the meaning specified as “cause” in Section 10.2(b) of the Plan.
“Common Stock” has the meaning specified in Schedule I of this Agreement.
“Company” has the meaning specified in the preamble to this Agreement.
“Grant Date” has the meaning specified in the preamble to this Agreement.


“Grantee” has the meaning specified in the preamble to this Agreement.
“Nonemployee Director” has the meaning specified in the Plan.
“Plan” has the meaning specified in the recitals of this Agreement.
“Plan Administrator” has the meaning specified in Schedule I of this Agreement.
“Required Withholding Amount” has the meaning specified in Section 12.
“Restricted Stock Units” has the meaning specified in Section 2.
“RSU Dividend Equivalents” means, to the extent specified by the Plan
Administrator only, an amount equal to all dividends and other distributions (or
the economic equivalent thereof) which are payable to stockholders of record
during the Restriction Period on a like number and kind of shares of Common
Stock as the shares represented by the Restricted Stock Units.





--------------------------------------------------------------------------------





“Section 409A” has the meaning specified in Section 22.
“Unpaid RSU Dividend Equivalents” has the meaning specified in Section 5(a).
“Vested RSU Dividend Equivalents” has the meaning specified in Section 4.
“Vesting Date” means each date on which any Restricted Stock Units cease to be
subject to a risk of forfeiture, as determined in accordance with this Agreement
and the Plan.
“Vesting Percentage” has the meaning specified in Section 5(a).
2.    Award. Subject to the terms and conditions herein, pursuant to the Plan,
the Company grants to the Grantee effective as of the Grant Date an Award of the
number of Restricted Stock Units (as defined in the Plan) authorized by the Plan
Administrator and set forth in the notice of online grant delivered to the
Grantee pursuant to the Company’s online grant and administration program (the
“Restricted Stock Units”), each representing the right to receive one share of
Common Stock specified in such notice of online grant, subject to the conditions
and restrictions set forth below in this Agreement and in the Plan.


3.    Settlement of Restricted Stock Units. Settlement of Restricted Stock Units
that vest in accordance with Section 5 or 6 of this Agreement or Section 10.1(b)
of the Plan shall be made as soon as administratively practicable after the
applicable Vesting Date, but in no event later than March 15 of the calendar
year following the calendar year in which such Vesting Date occurs. Settlement
of vested Restricted Stock Units shall be made in payment of shares of Common
Stock, together with any related Unpaid RSU Dividend Equivalents, in accordance
with Section 7 hereof.


4.    No Stockholder Rights; RSU Dividend Equivalents. The Grantee shall have no
rights of a stockholder with respect to any shares of Common Stock represented
by any Restricted Stock Units unless and until such time as shares of Common
Stock represented by vested Restricted Stock Units have been delivered to the
Grantee in accordance with Section 7 hereof. The Grantee will have no right to
receive, or otherwise with respect to, any RSU Dividend Equivalents until such
time, if ever, as (a) the Restricted Stock Units with respect to which such RSU
Dividend Equivalents relate shall have become vested, or (b) such RSU Dividend
Equivalents shall have become vested in accordance with the penultimate sentence
of this Section 4, and, if vesting does not occur, the related RSU Dividend
Equivalents will be forfeited. RSU Dividend Equivalents shall not bear interest
or be segregated in a separate account. Notwithstanding the foregoing, the Plan
Administrator may, in its sole discretion, accelerate the vesting of any portion
of the RSU Dividend Equivalents (the “Vested RSU Dividend Equivalents”). The
settlement of any Vested RSU Dividend Equivalents shall be made as soon as
administratively practicable after the accelerated vesting date, but in no event
later than March 15 of the calendar year following the year in which such
accelerated vesting date occurs.
    
5.    Vesting.


(a)Unless the Plan Administrator otherwise determines in its sole discretion,
subject to earlier vesting in accordance with Section 6 of this Agreement or
Section 10.1(b) of the Plan, the Grantee will become vested as to that number of
of Restricted Stock Units (if any) that is equal to the fraction or percentage
set forth on Schedule I hereto (the “Vesting Percentage”) of the total number of
Restricted Stock Units that are subject to this Agreement, rounded down to the
nearest whole number of Restricted Stock Units on each of the Vesting Dates
indicated on Schedule I hereto, and upon the satisfaction of any other
applicable restrictions, terms and conditions of the Plan and this Agreement,
any RSU Dividend Equivalents with respect to the Restricted Stock Units that
have not theretofore become





--------------------------------------------------------------------------------





Vested RSU Dividend Equivalents (“Unpaid RSU Dividend Equivalents”) will become
vested to the extent that the Restricted Stock Units related thereto shall have
become vested in accordance with this Agreement. If rounding pursuant to the
preceding sentence prevents any portion of a Restricted Stock Unit from becoming
vested on a particular Vesting Date (any such portion, an “Unvested Fractional
Restricted Stock Unit”), one additional Restricted Stock Unit will become vested
on the earliest succeeding Vesting Date on which the cumulative fractional
amount of all Unvested Fractional Restricted Stock Units (including any Unvested
Fractional Restricted Stock Unit created on such succeeding Vesting Date) equals
or exceeds one whole Restricted Stock Unit, with any excess treated as an
Unvested Fractional Restricted Stock Unit thereafter subject to the application
of this sentence and the following sentence. Any Unvested Fractional Restricted
Stock Unit comprising part of a whole Restricted Stock Unit that vests pursuant
to the preceding sentence will thereafter cease to be an Unvested Fractional
Restricted Stock Unit.


(b)Notwithstanding the foregoing, the Grantee will not vest, pursuant to this
Section 5, in Restricted Stock Units or related Unpaid RSU Dividend Equivalents
in which the Grantee would otherwise vest as of a given date if the Grantee has
not been continuously employed by the Company or its Subsidiaries (or, if the
Grantee is a Nonemployee Director, continuously serving in such capacity) from
the Grant Date through such date (the vesting or forfeiture of such Restricted
Stock Units and related Unpaid RSU Dividend Equivalents to be governed instead
by Section 6 hereof).


6.    Early Vesting or Forfeiture.


(a)    Unless otherwise determined by the Plan Administrator in its sole
discretion and except as otherwise provided on Schedule I hereto:


i. If the Grantee’s employment with the Company or a Subsidiary terminates (or,
if the Grantee is a Nonemployee Director, if the Grantee’s service to the
Company as such terminates), in either case for any reason other than the
Grantee’s death or Disability, the Restricted Stock Units, to the extent not
theretofore vested, and any related Unpaid RSU Dividend Equivalents, will be
forfeited immediately; and


ii.If the Grantee’s employment with the Company or a Subsidiary terminates (or,
if the Grantee is a Nonemployee Director, if the Grantee’s service to the
Company as such terminates) in either case by reason of the Grantee’s death or
Disability, the Restricted Stock Units, to the extent not theretofore vested,
and any related Unpaid RSU Dividend Equivalents, will immediately become fully
vested.


(b)    Upon forfeiture of any unvested Restricted Stock Units, and any related
Unpaid RSU Dividend Equivalents, such Restricted Stock Units and any related
Unpaid RSU Dividend Equivalents will be immediately cancelled, and the Grantee
will cease to have any rights with respect thereto.


(c)Unless the Plan Administrator otherwise determines, a change of the Grantee’s
employment from the Company to a Subsidiary or from a Subsidiary to the Company
or another Subsidiary will not be considered a termination of the Grantee’s
employment for purposes of this Agreement if such change of employment is made
at the request or with the express consent of the Company. Unless the Plan
Administrator otherwise determines, however, any such change of employment that
is not made at the request or with the express consent of the Company will be a
termination of the Grantee’s employment within the meaning of this Agreement.





--------------------------------------------------------------------------------





7.    Delivery by Company. As soon as practicable after the vesting of
Restricted Stock Units, and any related Unpaid RSU Dividend Equivalents,
pursuant to Section 5 or 6 hereof or Section 10.1(b) of the Plan (but no later
than March 15 of the calendar year following the year in which such vesting
occurs), and subject to the withholding referred to in Section 12 of this
Agreement, the Company will (a) cause to be issued and transferred to a
brokerage account through Depository Trust Company for the benefit of the
Grantee, or cause to be issued and delivered to the Grantee, certificates issued
in the Grantee’s name for, that number of shares of Common Stock represented by
such vested Restricted Stock Units and any securities representing related
vested Unpaid RSU Dividend Equivalents, and (b) cause to be delivered to the
Grantee any cash payment representing related vested Unpaid RSU Dividend
Equivalents. Any delivery of securities will be deemed effected for all purposes
when (i) certificates representing such securities and, in the case of any
Unpaid RSU Dividend Equivalents, any other documents necessary to reflect
ownership thereof by the Grantee, have been delivered personally to the Grantee
or, if delivery is by mail, when the Company or its stock transfer agent has
deposited the certificates and/or such other documents in the United States
mail, addressed to the Grantee or (ii) in the case of a book-entry transfer, at
the time the Company’s stock transfer agent initiates the transfer of such
securities to a brokerage account through Depository Trust Company for the
benefit of the Grantee. Any cash payment will be deemed effected when a check
from the Company, payable to or at the direction of the Grantee and in the
amount equal to the amount of the cash payment, has been delivered personally to
or at the direction of the Grantee or deposited in the United States mail,
addressed to the Grantee or his or her nominee.


8.    Nontransferability of Restricted Stock Units. Restricted Stock Units and
any related Unpaid RSU Dividend Equivalents, are not transferable (either
voluntarily or involuntarily and whether by sale, assignment, gift, pledge,
exchange or otherwise) before or after the Grantee’s death, except as follows:
(a) during the Grantee’s lifetime, pursuant to a domestic relations order issued
by a court of competent jurisdiction that is not contrary to the terms and
conditions of the Plan or this Agreement, and in a form acceptable to the Plan
Administrator; or (b) after the Grantee’s death, by will or pursuant to the
applicable laws of descent and distribution, as may be the case. Any person to
whom Restricted Stock Units are transferred in accordance with the provisions of
the preceding sentence shall take such Restricted Stock Units and any related
Unpaid RSU Dividend Equivalents subject to all of the terms and conditions of
the Plan and this Agreement, including that the vesting and termination
provisions of this Agreement will continue to be applied with respect to the
Grantee. Certificates representing Restricted Stock Units that have vested may
be delivered (or, in the case of book entry registration, registered) only to
the Grantee (or during the Grantee’s lifetime, to the Grantee’s court appointed
legal representative) or to a person to whom the Restricted Stock Units have
been transferred in accordance with this Section.


9.    Adjustments.


(a)    The Restricted Stock Units and any related Unpaid RSU Dividend
Equivalents will be subject to adjustment pursuant to Section 4.2 of the Plan in
such manner as the Plan Administrator, in its sole discretion, deems equitable
and appropriate in connection with the occurrence following the Grant Date of
any of the events described in Section 4.2 of the Plan following the Grant Date.
(b)    In the event of any Approved Transaction, Board Change or Control
Purchase following the Grant Date, the Restricted Stock Units and any related
Unpaid RSU Dividend Equivalents may become vested in accordance with Section
10.1(b) of the Plan.
10.    Company’s Rights. The existence of this Agreement will not affect in any
way the right or power of the Company or its stockholders to accomplish any
corporate act, including, without limitation, the acts referred to in Section
10.16 of the Plan.





--------------------------------------------------------------------------------







11.    Restrictions Imposed by Law. Without limiting the generality of Section
10.8 of the Plan, the Company shall not be obligated to deliver any shares of
Common Stock represented by vested Restricted Stock Units or securities
constituting any Unpaid RSU Dividend Equivalents if counsel to the Company
determines that the issuance or delivery thereof would violate any applicable
law or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or
association upon which shares of Common Stock or such other securities are
listed or quoted. The Company will in no event be obligated to take any
affirmative action in order to cause the delivery of shares of Common Stock
represented by vested Restricted Stock Units or securities constituting any
Unpaid RSU Dividend Equivalents to comply with any such law, rule, regulation,
or agreement. Any certificates representing any such securities issued or
delivered under this Agreement may bear such legend or legends as the Company
deems appropriate in order to assure compliance with applicable securities laws.
Notwithstanding any other provision in the Plan to the contrary, if, at the time
of vesting of an Award that would otherwise require the Company to issue shares
of Common Stock, the Company is prohibited by applicable law from settling such
Award in Common Stock, then the Plan Administrator may, in its sole discretion,
settle such Awards in cash, by payment to the Grantee of an amount in cash equal
to the then Fair Market Value of the shares otherwise deliverable upon such
vesting or exercise, less the amount of any applicable exercise or purchase
price.


12.    Mandatory Withholding for Taxes. To the extent that the Company or any
Subsidiary of the Company is subject to withholding tax requirements under any
national, state, local or other governmental law with respect to the award of
the Restricted Stock Units to the Grantee or the vesting thereof, or the
designation of any RSU Dividend Equivalents as payable or distributable or the
payment or distribution thereof, the Grantee must make arrangements satisfactory
to the Company to make payment to the Company or its designee of the amount
required to be withheld under such tax laws, as determined by the Company
(collectively, the “Required Withholding Amount”). To the extent such
withholding is required because the Grantee vests in some or all of the
Restricted Stock Units and any related RSU Dividend Equivalents, the Company
shall withhold (a) from the shares of Common Stock represented by vested
Restricted Stock Units and otherwise deliverable to the Grantee a number of
shares of Common Stock and/or (b) from any related RSU Dividend Equivalents
otherwise deliverable to the Grantee an amount of such RSU Dividend Equivalents,
which collectively have a value (or, in the case of securities withheld, a Fair
Market Value) equal to the Required Withholding Amount, unless the Grantee
remits the Required Withholding Amount to the Company or its designee in cash in
such form and by such time as the Company may require or other provisions for
withholding such amount satisfactory to the Company have been made.
Notwithstanding any other provisions of this Agreement, the delivery of any
shares of Common Stock represented by vested Restricted Stock Units and any
related RSU Dividend Equivalents may be postponed until any required withholding
taxes have been paid to the Company.


13.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by first class mail, postage prepaid, to the Company’s then current
headquarters, which as of the Grant Date is the address specified for the
Company on Schedule I hereto. Unless the Company elects to notify the Grantee
electronically pursuant to the online grant and administration program or via
email, any notice or other communication to the Grantee with respect to this
Agreement will be in writing and will be delivered personally, or will be sent
by first class mail, postage prepaid, to the Grantee’s address as listed in the
records of the Company or any Subsidiary of the Company on the Grant Date,
unless the Company has received written notification from the Grantee of a
change of address.







--------------------------------------------------------------------------------





14.    Amendment. Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Plan
Administrator as contemplated by Section 10.7(b) of the Plan. Without limiting
the generality of the foregoing, without the consent of the Grantee:


(a)this Agreement may be amended or supplemented from time to time as approved
by the Plan Administrator (i) to cure any ambiguity or to correct or supplement
any provision herein that may be defective or inconsistent with any other
provision herein, (ii) to add to the covenants and agreements of the Company for
the benefit of the Grantee or surrender any right or power reserved to or
conferred upon the Company in this Agreement, subject to any required approval
of the Company’s stockholders, and provided, in each case, that such changes or
corrections will not adversely affect the rights of the Grantee with respect to
the Award evidenced hereby, (iii) to reform the Award made hereunder as
contemplated by Section 10.17 of the Plan or to exempt the Award made hereunder
from coverage under Code Section 409A, or (iv) to make such other changes as the
Company, upon advice of counsel, determines are necessary or advisable because
of the adoption or promulgation of, or change in the interpretation of, any law
or governmental rule or regulation, including any applicable federal or state
securities laws; and


(b)subject to any required action by the Board of Directors or the stockholders
of the Company, the Restricted Stock Units granted under this Agreement may be
canceled by the Plan Administrator and a new Award made in substitution
therefor, provided that the Award so substituted will satisfy all of the
requirements of the Plan as of the date such new Award is made and no such
action will adversely affect any Restricted Stock Units that are then vested.


15.    Grantee Employment or Status as a Nonemployee Director. Nothing contained
in the Plan or this Agreement, and no action of the Company or the Plan
Administrator with respect thereto, shall confer or be construed to confer on
the Grantee any right to continue in the employ of the Company or any Subsidiary
or as a Nonemployee Director, or interfere in any way with the right of the
Company or any employing Subsidiary (or the Company’s stockholders in the case
of a Nonemployee Director) to terminate the Grantee’s employment or service, as
applicable, at any time, with or without Cause, subject to the provisions of any
employment or consulting agreement between the Grantee and the Company or any
Subsidiary, or in the case of a Nonemployee Director, to the charter and bylaws
of the Company, as the same may be in effect from time to time.


16.    Nonalienation of Benefits. Except as provided in Section 8 and prior to
the vesting of any Restricted Stock Unit, (a) no right or benefit under this
Agreement will be subject to anticipation, alienation, sale, assignment,
hypothecation, pledge, exchange, transfer, encumbrance or charge, and any
attempt to anticipate, alienate, sell, assign, hypothecate, pledge, exchange,
transfer, encumber or charge the same will be void, and (b) no right or benefit
hereunder will in any manner be subjected to or liable for the debts, contracts,
liabilities or torts of the Grantee or other person entitled to such benefits.


17.    Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.


18.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the





--------------------------------------------------------------------------------





Plan. All references to “Sections” in this Agreement shall be to Sections of
this Agreement unless explicitly stated otherwise. The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense. All decisions of the Plan Administrator upon questions regarding the Plan
or this Agreement will be conclusive. Unless otherwise expressly stated herein,
in the event of any inconsistency between the terms of the Plan and this
Agreement, the terms of the Plan will control. The headings of the sections of
this Agreement have been included for convenience of reference only, are not to
be considered a part hereof and will in no way modify or restrict any of the
terms or provisions hereof.


19.    Rules by Plan Administrator. The rights of the Grantee and the
obligations of the Company hereunder will be subject to such reasonable rules
and regulations as the Plan Administrator may adopt from time to time.


20.    Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. Subject to
the restrictions set forth in Sections 8 and 16 of this Agreement, this
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.


21.    Grantee Acknowledgment. The Grantee will signify acknowledgment of the
terms and conditions of this Agreement by acknowledging the acceptance of this
Agreement via the procedures described in the online grant and administration
program utilized by the Company.


22.    Code Section 409A Compliance. To the extent that Section 409A of the Code
or the related regulations and Treasury pronouncements (“Section 409A”) are
applicable to the Grantee in connection with the Award, the Award is subject to
the provisions of Section 10.17 of the Plan regarding Section 409A.


23.    Administrative Blackouts. In addition to its other powers under the Plan,
the Plan Administrator has the authority to suspend any transactions under the
Plan as it deems necessary or appropriate for administrative reasons.


24.    Stock Ownership Guidelines. This Award may be subject to any applicable
stock ownership guidelines adopted by the Company, as amended or superseded from
time to time.




* * * * *

























--------------------------------------------------------------------------------







Schedule I
to GCI Liberty, Inc.
Restricted Stock Units Agreement
GDU_____




Grant Date:
 
Issuer/Company:
GCI Liberty, Inc., a Delaware corporation
Plan:
GCI Liberty, Inc. 2018 Omnibus Incentive Plan, as the same may be amended from
time to time
Plan Administrator:
The Board of Directors of the Company
Common Stock:
GCI Liberty, Inc. Series ____ Common Stock
(“GLIB____ Common Stock”)
Vesting Percentage:
 
Vesting Date:
 
Company Notice Address:
GCI Liberty, Inc.
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: Chief Legal Officer










